UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. GLOBAL HOLDINGS, INC. (Exact name of registrant as specified in Charter Nevada 333-150651 20-8403198 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 3411 Preston Road, Suite C-13-216 Frisco, Texas 75034 (Address of Principal Executive Offices) (972) 712-8991 (Issuer Telephone number) (Former Name or Former Address if Changed Since Last Report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer oAccelerated Filer oNon-Accelerated Filer oSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. YesoNox State the number of shares outstanding of each of the issuer’s classes of common equity, as of June 30, 2010: 196,819,200 shares of common stock. GLOBAL HOLDINGS, INC. FORM 10-Q June 30, 2010 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition Item 3 Quantitative and Qualitative Disclosures About Market Risk Item 4. Control and Procedures PART II OTHER INFORMATION Item 1 Legal Proceedings Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. (Removed and Reserved). Item 5. Other Information Item 6. Exhibits and Reports on Form 8-K SIGNATURE Item 1. Financial Information Global Holdings, Inc. and Subsidiary (A Development Stage Company) Condensed Consolidated Financial Statements June 30, 2010 (Unaudited) CONTENTS Page(s) Condensed Consolidated Balance Sheets – As of June 30, 2010 and December 31, 2009 (Unaudited) 1 Condensed Statements of Expenses – For the Three Months and Six Months Ended June 30, 2010 and 2009, and for the period from January 29, 2007 (Inception) to June 30, 2010 (Unaudited) 2 Condensed Consolidated Statements of Cash Flows – For the Six Months Ended June 30, 2010 and 2009 and for the Period from January 29, 2007 (Inception) to June 30, 2010 (Unaudited) 3 Notes to Condensed Consolidated Financial Statements (Unaudited) 4 - 5 Global Holdings, Inc. and Subsidiary (A Development Stage Company) Condensed Consolidated Balance Sheets (Unaudited) June 30, 2010 December 31, 2009 Assets Current Assets Total Assets $ - $ - Current Liabilities Accounts payable $ $ Loans payable - related party Accrued interest payable - related party 54 Total Current Liabilities Stockholders’ Deficit Preferred stock ($0.0001 par value, 5,000,000 shares authorized, none issued and outstanding) - - Common stock ($0.0001 par value, 400,000,000 shares authorized, 196,819,200 shares issued and outstanding) Additional paid in capital Deficit accumulated during development stage ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ - $ - See accompanying notes to unaudited financial statements. 1 Global Holdings, Inc. and Subsidiary (A Development Stage Company) Condensed Consolidated Statements of Expenses (Unaudited) For the Three Months Ended June 30, For the Six Months Ended June 30, For the Period from January 29, 2007 (inception) to June 30, 2010 Revenues $ - $ - $ - $ - $ General and administrative Net loss $ ) $ ) $ ) $ ) $ ) Net loss per share - basic and diluted $ ) $ ) $ ) $ ) $ ) Weighted average number of shares outstanding during the period - basic and diluted See accompanying notes to unaudited financial statements. 2 Global Holdings, Inc. and Subsidiary (A Development Stage Company) Condensed Consolidated Statements of Cash Flows (Unaudited) For the Six Months Ended June 30, For the period from January 29, 2007 (Inception) to June 30, 2010 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock issued for services - related parties - - Stock issued for services - - Accounts payable Accrued interest payable - related party Net Cash Used in Operating Activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Receipt of prior period stock subscriptions - - - Proceeds from loans payable - related party Proceeds from issuance of common stock - - Net Cash Provided by Financing Activities Net increase (decrease) in cash - - Cash - beginning of period - - Cash - end of period $ - $ - $ - See accompanying notes to unaudited financial statements. 3 Global Holdings, Inc. and Subsidiary (A Development Stage Company) Notes to Condensed Consolidated Financial Statements June 30, 2010 (Unaudited) Note 1 Basis of Presentation The accompanying unaudited interim financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules and regulations of the United States Securities and Exchange Commission for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all the information and footnotes necessary for a comprehensive presentation of financial position, results of operations, or cash flows. It is management's opinion, however, that all material adjustments have been made which are necessary for a fair financial statement presentation. The unaudited interim financial statements should be read in conjunction with the Company’s Annual Report on Form 10-K, which contains the audited financial statements and notes thereto, together with the Management’s Discussion and Analysis, for the years ended December31, 2009 and 2008.The interim results for the period ended June 30, 2010 are not necessarily indicative of results for the full fiscal year. On June 4, 2010 the Company and its stockholders amended Company’s Articles of Incorporation to increase the total Authorized Shares from Two Hundred Five Million (205,000,000) to Four Hundred Million (400,000,000) Common Shares, with a par value of $0.0001 per share. Note 2 Going Concern As reflected in the accompanying financial statements, the Company has a net loss and net cash used in operations for the six months ended June 30, 2010 and a working capital deficit and stockholders’ deficit at June 30, 2010.In addition, the Company is in the development stage and has not yet generated any significant revenues.These factors raise substantial doubt about the Company’s ability to continue as a going concern. The ability of the Company to continue as a going concern is dependent on Management's plans, which include potential asset acquisitions, mergers or business combinations with other entities as well as continued efforts in obtaining debt or equity based financing. The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.These financial statements do not include any adjustments relating to the recovery of the recorded assets or the classification of the liabilities that might be necessary should the Company be unable to continue as a going concern. 4 Global Holdings, Inc. and Subsidiary (A Development Stage Company) Notes to Condensed Consolidated Financial Statements June 30, 2010 (Unaudited) Note 3 Loans Payable – Related Party During January 2010, the Company’s new Chief Executive Officer advanced $12,000 to pay Company expenses. The loan bears interest at 7%, is unsecured and due on demand. During February 2010, the Company’s new Chief Executive Officer advanced $700 to pay Company expenses. The loan bears interest at 7%, is unsecured and due on demand. During February 2010, the Company’s new Chief Executive Officer advanced $2,000 to pay Company expenses. The loan bears interest at 7%, is unsecured and due on demand. 5 ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Plan of Operation Global Holdings, Inc. (“Global” or “Company”) was incorporated in the State of Nevada in January 2007. In September 2007, the Company formed its wholly-owned subsidiary, BZ Commercial. The Company is a development stage company. Effective as of November 4, 2009 Global Holdings, Inc., Mitchell Cohen and Stuart Davis (collectively, the “Sellers”) and Alpha 1 Security, Inc. (“Alpha”), a Florida corporation, closed the Share Purchase Agreement, dated April 13, 2009 and all amendments thereto (the “Agreement”). Pursuant to the Agreement, Alpha purchased 161,568,000 outstanding shares of the Company’s common stock and the Sellers received a total of $387,000 for such purchase.As a result of the Agreement, there was a change in control of the Company, and Russell Varnado, as Chairman and Director of Alpha 1 Security, Inc., acquired controlling interest of the Company from the Sellers. Alpha obtained 82% beneficial ownership interest in the Company.Share Purchase Agreement by and among Global Holdings, Inc. and Mitchell Cohen and Stuart Davis, and Alpha 1 Security, Inc. dated April 13, 2009 and accompanying amendment was filed as an exhibit to the Form 8-K filed November 9, 2009. Pursuant to the Agreement, effective as of November 4, 2009, Mitchell Cohen and Stuart Davis resigned from the Company’s Board of Directors and from their positions as Chief Executive Officer, President, Chief Financial Officer and Secretary respectively. In addition, Russell Varnado, Mark McCloy and John McKinnon were appointed to the Board of Directors of the Company. Moreover, effective as of November 4, 2009, Mark McCloy became Chief Executive Officer and President of the Company, replacing Mitchell Cohen as Chief Executive Officer, President and Chief Financial Officer of the Company; John McKinnon became Vice President of the Company; and Janice Ogletree became Secretary and Treasurer of the Company.Subsequently, on December 15, 2009 each of the abovementioned officers and/or directors resigned and Terrence A. Tecco was appointed President, CEO and Director of the Board.The Company remained Global Holdings, Inc. and did not change its name. Results of Operation For the three and six months ended June 30, 2010 and for the six months ended June 30, 2009, we had no revenues.Expenses for the six months ended June 30, 2010 and for the six months ended June 30, 2009 totaled $58,069, and $20,494, respectively, resulting in a loss from operations of $58,069 and $20,494, respectively. Liquidity and Capital Resources As of June 30, 2010 and December 31, 2009, the Company does not have any cash. We do not believe we can satisfy our cash requirements for the next twelve months with our current cash andcompletion of our plan of operation is subject to attaining adequate revenue or raising additional funds. We cannot assure investors that adequate revenues will be generated or we will be able to raise funds as needed. In the absence of generating sufficient revenues or raising money we have been unableto proceed with our plan of operations. We anticipate that our operational, and general and administrative expenses for the next 12 months will total approximately $50,000. We do not anticipate the purchase or sale of any significant equipment. We also do not expect any significant additions to the number of employees. Theforegoing represents our best estimate of our cash needs based on current planning and business conditions. The exact allocation, purposes and timing of any monies raised in subsequentprivate financings may vary significantly depending upon the exact amount of funds raised and our progress with the execution of our business plan. 6 Critical Accounting Policies Global Holdings financial statements and related public financial information are based on the application of accounting principles generally accepted in the United States (“GAAP”). GAAP requires the use of estimates; assumptions, judgments and subjective interpretations of accounting principles that have an impact on the assets, liabilities, revenue andexpense amounts reported. These estimates can also affect supplemental information contained in our external disclosures including information regarding contingencies, risk and financial condition. We believe our use if estimates and underlying accountingassumptions adhere to GAAP and are consistently and conservatively applied. We base our estimates on historical experience and on various other assumptions that we believe tobe reasonable under the circumstances. Actual results may differ materially fromthese estimates under different assumptions or conditions. We continue to monitor significant estimates made during the preparation of our financial statements. Our significant accounting policies are summarized in Note 2 of our financial statements. While all these significant accounting policies impact its financial condition and results of operations, Global Holdings views certain of these policies as critical. Policies determined to be critical are those policies that have the most significant impacton Global Holdings' financial statements and require management to use a greater degree of judgment and estimates. Actual results may differ from those estimates. Our management believes that given current facts and circumstances, it is unlikely that applying any other reasonable judgments or estimate methodologies would cause effect on our results of operations, financial position or liquidity for the periods presented in this report. Off Balance Sheet Transactions None. Item 3. Quantitative and Qualitative Disclosures About Market Risk Not required for a Smaller Reporting Company. Item 4. Controls and Procedures (a) Evaluation of Disclosure Controls. Terrence A. Tecco, our Chief Executive Officer and Chief Financial Officer, evaluated the effectiveness of our disclosure controls and procedures as of the end of the period covered by this report pursuant to Rule 13a-15(b) of the Securities and Exchange Act. Disclosure controls and procedures are controls and other procedures that are designed to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is recorded,processed, summarized and reported within the time periods specified in the SEC’s rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by us in the reports that we file under the Exchange Act is accumulated and communicated to our management, as appropriate to allow timely decisions regarding required disclosure. Based on his evaluation, Mr. Tecco concluded that our disclosure controls and procedures were effective as of June 30, 2010. It should be noted that any system of controls, however well designed and operated, can provide only reasonable, and not absolute, assurance that the objectives of the system are met. In addition, the design of any control system is based in part upon certain assumptions about the likelihood of future events. Because of these and other inherent limitations of controlsystems, there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions (b) Changes in internal control over financial reporting. There have been no changes in our internal control over financial reporting that occurred during the last fiscal quarter that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. Our management team will continue to evaluate our internal control over financial reporting in 2010 as we implement our Sarbanes Oxley Act testing. 7 PART II - OTHER INFORMATION Item 1. Legal Proceedings. We are currently not involved in any litigation that we believe could have a material adverse effect on our financial condition or results of operations. There is no action, suit, proceeding, inquiry or investigation before or by any court, public board, government agency, self-regulatory organization or body pending or, to the knowledge of the executive officers of our company or any of our subsidiaries, threatened against or affecting our company, our common stock, any of our subsidiaries or of our companies or our subsidiaries’ officers or directors in their capacities as such, in which an adverse decision could have a material adverse effect. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds None. Item 3. Defaults Upon Senior Securities. None Item 4. Submission of Matters to a Vote of Security Holders. None Item 5. Other Information. None Item 6. Exhibits (a)Exhibits 31.1Certification pursuant to Section 302 of Sarbanes Oxley Act of 2002 32.1 Certification pursuant to Section 906 of Sarbanes Oxley Act of 2002 Reports on Form 8-K None 8 SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Global Holdings, Inc. Date: August 23, 2010 By: /s/Terrence A. Tecco President and Chief Executive Officer,President, CFO 9
